Citation Nr: 0511514	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for peptic ulcers.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The appellant has recognized service from April 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  Evidence received since the October 1994 rating decision 
is either duplicative or cumulative of previously considered 
evidence or it does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has not been received, the claim 
for service connection for peptic ulcers remains denied.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant has been provided with a copy of the appealed 
May 2002 rating decision, an August 2002 statement of the 
case (SOC), and supplemental statements of the case (SSOC) 
dated in October 2002, June 2004 and October 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in a January 2004 letter, the RO notified the 
appellant of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in January 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in December 2001.  
Thereafter, the RO issued a rating decision in May 2002.  In 
January 2004, the RO provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claim on appeal, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit pertinent evidence pertaining to his 
claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in January 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in June 2004 and again in October 
2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the appellant's service records, and private treatment 
reports.  The appellant has not identified any additional 
evidence pertinent to his claim, not already of record, and 
there are no additional records to obtain.  Moreover, as 
noted above, the appellant has been informed of the type of 
evidence necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Laws/Regulations

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2004).  In determining whether evidence 
is "new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible"). 

Analysis

The appellant's original claim for service connection was 
received in August 1953.
The appellant submitted an August 1953 statement from a Dr. 
N. asserting that she had been treating the appellant for a 
"suspected case of peptic ulcer since I was stationed in 
this municipality in March 1949 up to the present."  
Additionally, the appellant submitted an August 1953 
statement from Dr. M. who asserted that the appellant had 
been under his medical treatment from December 15 to the 18, 
1944 and on February 2, 1945 for peptic ulcer.  The appellant 
also submitted a September 1945 joint affidavit from fellow 
servicemen that on or about January 29, 1945 they witnessed 
that the appellant suffered from a painful abdomen.  An April 
1954 rating decision denied service connection for peptic 
ulcer because there was no evidence of treatment for or 
complaints of in service or evidence of a nexus to service.  

The appellant attempted to reopen his claim for service 
connection in January 1956.  He submitted a January 1955 from 
Dr. N., which again reasserted that the appellant was under 
her treatment for peptic ulcer in 1949.  Additionally, the 
appellant submitted a December 1955 statement from Dr. M, 
which also reasserted that the appellant was treated for 
peptic ulcer in December 1944 and in February 1945.  The RO 
held in a January 1956 decision that the evidence received 
was substantially the same did not warrant reconsideration of 
the previous determination.

The appellant again attempted to reopen his claim in March 
1956.  He asserted that he believed the source of his peptic 
ulcer was due to having to drink cold water instead of food.  
The appellant submitted a February 1956 supplement to the 
December 1955 affidavit, wherein Dr. M. stated that in 
December 1955 he examined the appellant and diagnosed peptic 
ulcer, chronic.  The appellant's chief complaints at that 
time were daily epigastric pain, relieved only by eating and 
sour eructations.  In March 1956, the RO declined to reopen 
the matter because the statements were merely repetitious and 
no adequate evidence had been submitted to reopen the claim.

In another attempt to reopen his claim, the appellant 
submitted a May 1956 additional affidavit from fellow 
servicemen that stated that in December 1944 and in February 
the veteran was diagnosed with peptic ulcer.  In June 1956, 
the RO held that the affidavit was not new and material and 
did not warrant reconsideration of the prior determination.  
The veteran appealed the decision and in September 1956, the 
Board held that the evidence did not show the presence of 
peptic ulcer during service or the existence of chronic 
peptic ulcer disabling to the extent of ten percent within 
the presumptive period.  Accordingly, the September 1956 
Board decision denied the grant of service connection for 
peptic ulcer.

The appellant again attempted to reopen his claim in November 
1968, February 1974, November 1979, September 1980, December 
1980, and February 1981.  The RO continued the denial of 
benefits in November 1968, February 1974, January 1980, 
October 1980, January 1981 and September 1981.  In response 
to requests on the status of his claim, the RO resent the 
September 1981 notice of denial in August 1984.

The appellant attempted again to reopen his claim in October 
1994.  The new information he submitted were November 1993 
and March 1987 treatment records solely regarding post-
service treatment for chronic epigastric pain from Dr. P.  
The RO held in a November 1994 rating decision that new and 
material evidence adequate to reopen the claim for 
entitlement to service connection for peptic ulcer had not 
been submitted.

The current issue on appeal regards the appellant's most 
recent claim to reopen, received in December 2001.  He 
submitted a radiologic report dated in August 2000, which did 
not mention his peptic ulcer disorder.  He also submitted an 
abdominal ultrasound report from November 2001, which showed 
a gassy abdomen.  Finally, he also resubmitted his Philippine 
Army service records.  In a May 2002 decision, the RO held 
that new and material evidence adequate to reopen the claim 
for service connection for peptic ulcer had not been 
submitted.  The veteran submitted a timely notice of 
disagreement and perfected his appeal in September 2002.  The 
appellant resubmitted the March 1987 treatment records and 
the November 1993 statement - from Dr. P.  In addition, the 
appellant also submitted a September 2002 endoscopy report 
from the Veterans Regional Hospital regarding complaints of 
epigastric pain, wherein the diagnosis was duodenal bulb 
ulcer.

The matter was forwarded to the Board and consequently 
remanded in September 2003 for further development.  
Additionally, the veteran also submitted a July 2004 x-ray 
report and statement asserting a current diagnosis of COPD, 
HCVD and thoracic dextosclerosis.  The appellant also 
submitted duplicates of Dr. N's statements.

With respect to the new medical evidence of record, the Board 
finds that it does not bear directly and substantially on the 
issue at hand, i.e., whether the appellant's current peptic 
ulcer disorder is related to his recognized period of 
service.  Upon careful review of the record, the Board finds 
no new and material evidence to reopen any of the veteran's 
claims for service connection.  Accordingly, the Board finds 
that this evidence is cumulative of evidence previously of 
record.  There is no new and material evidence within the 
meaning of VA regulation.  38 C.F.R.            § 3.156(a).  
Therefore, the claim is not reopened. 38 U.S.C.A. § 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for peptic ulcers is not reopened.  
The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


